Soule, J.
The court below found that, before the petitioner caused his statement of claim to be recorded, a line was drawn through the last three letters of the word John, which had been written as the Christian name of the supposed owner of the premises on which it is sought to maintain a lien. The effect of this was to erase those letters, and leave the alleged name of the owner to be J. P. Moran. The true name of the respondent being James P. Moran, the statement of his name as J. P. Moran cannot be regarded as a misstatement. It is an incomplete statement, but not an erroneous one. It did not tend to mislead as to the' identity of the owner; though it might perhaps fail to give the fullest information as to the person against whose property the lien was claimed. If the respondent was the only Moran whose initials were J. P., the information was complete. If he was not, the statement of name was sufficiently full to enable all persons interested in knowing the state of the title to the premises in question to ascertain from the records, by aid of the usual index, what property the claimant intended to hold his claim against. While it is desirable that, in all legal proceedings, the Christian name of parties should be given in full, and the habit of using initials only is not to be commended, we are of opinion that the irregularity pointed out in this particular does not amount to a failure to state the name of the owner, within the requirements of the statute. Gen. Sts. c. 150, § 5. The case in this regard is substantially like Patrick v. Smith, 120 Mass. 510. And though it is stated in that case that the petitioner, in using the initials only, stated all that he knew of the owner’s name, while it appears in this case that the petitioner knew the respondent’s name to be James, it is to be observed that the sufficiency of the recorded statement depends on the question whether the name is stated with sufficient accuracy to satisfy the statute, and *408not on the question whether the petitioner stated it as accurately as he knew it. In Kelly v. Laws, 109 Mass. 395, the misstatement of name was such as to show affirmatively that the alleged owner named in the statement must be another person than the respondent in the suit. It is no ground for arresting judgment on an indictment, that, in the signature of the foreman of the grand jury, the Christian name is represented by the initial letter only. Commonwealth v. Hamilton, 15 Gray, 480.
The name of the respondent having been given with the requisite accuracy in the statement filed by the petitioner in the registry of deeds, his rights are not to be prejudiced by a mistake of the register in spreading the instrument on the record.
The description of the work done, as given in the statement, is sufficient to show that it was done in constructing, altering or repairing the respondent’s building, within the meaning of the statute. Patrick v. Smith, above cited. The allegations in the petition, both as to the character of the work done and as to a part of it being “ caused to be performed ” by the petitioner, are sufficient after verdict. Whether, if demurred to, the petition could have been maintained, it is not necessary for us to decide. Nor is there any force in the objection that the lien is claimed only for the amount due for the personal labor of the petitioner, and not for the amount due for labor “ furnished.” The claim is for the value of all the labor performed, whether performed by the petitioner or by his servants. The allegation in the petition, that the petitioner ceased to perform labor on the first of August, is a sufficient compliance with the requirement of the statute. The labor performed and the labor furnished were under one contract, and an allegation showing that the petitioner, either personally or by his servant, labored on the premises within thirty days before the statement was filed, is sufficient to secure the lien for the whole amount due him for labor under the contract.
The court below having found that the structure on which the work was done, though arranged for use as two dwelling-houses, was one building, the lien can be maintained on the whole premises for the whole amount due, though part of the work was done on each of the houses. The statute provides for a lien for labor performed or furnished in the erection, See., of any build *409mg, without reference to the mode in which it may be subdi vided for use. Gen. Sts. c. 150, § 1.

Exceptions overruled.